Citation Nr: 0938123	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  08-05 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
posttraumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel











INTRODUCTION
	
The Veteran served on active duty from October 1968 to 
October 1970.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York which, in pertinent part, denied service 
connection for coronary artery disease.  As the veteran 
appears to have expressed disagreement with this decision in 
a statement received by VA in June 2006, the January 2006 
decision was never final, and the question of whether new and 
material evidence was received to reopen a final decision 
need not be reached (despite the fact that this question is 
discussed in a February 2007 RO decision).
 
For the reasons indicated below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. VA will notify the Veteran if further action 
is required.


REMAND

The Board finds that specific additional development is 
warranted in this case prior to issuance of a decision.  
Specifically, the agency of original jurisdiction is to 
afford the Veteran an examination, with the goal of 
ascertaining the likely etiology of the Veteran's heart 
problems.  

The April 2009 report from a private cardiologist, G.P., 
states that the Veteran had known coronary artery disease 
with numerous cardiac risk factors.  He was status-post 
angioplasty and stenting.  At that time the prognosis was 
considered good.    The recommended treatment procedures were 
aggressive risk factor modification and pharmacologic 
therapy. 

Records of VA outpatient treatment include a June 2008 
treatment summary indicating diagnoses of prolonged 
posttraumatic stress and coronary artery disease, with rare 
occurrences of panic attacks that were characterized by chest 
pain. 

The Veteran contends that his cardiovascular disease has been 
severely exacerbated by stress attributable to his PTSD, and 
he has provided a copy of a newspaper article addressing 
medical journal studies linking PTSD with the onset of heart 
disease. 

Based upon the foregoing, a VA medical examination is 
necessary to determine whether the Veteran's coronary artery 
disease is causally related to service-connected PTSD, 
following review of the Veteran's assertions and the 
objective medical history of record. See 38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2009) (VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim).

Accordingly, the case is REMANDED for the following action:

1.	 The RO should schedule the Veteran for 
a VA examination with a cardiologist to 
determine whether his claimed coronary 
artery disease is etiologically related to 
(either due to or aggravated by) service-
connected PTSD.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  All 
indicated tests and studies should be 
performed, and all findings should be set 
forth in detail.  It is specifically 
requested that the VA examiner opine 
whether the Veteran's coronary artery 
disease is at least as likely as not (50 
percent or greater probability) due to his 
service-connected PTSD.  The examiner 
should consider both initial causation of 
coronary artery disease by PTSD, and 
possibility that the Veteran's heart 
disease has been permanently aggravated by 
service-connected PTSD.  For purposes of 
this analysis, aggravation is defined as a 
permanent worsening of the nonservice-
connected disability beyond that due to 
the natural disease process. 
The examiner should include in the 
examination report the rationale for any 
opinion expressed.  However, if the 
examiner cannot respond to the inquiry 
without resort to speculation, he or she 
should so state, and further explain why 
it is not feasible to provide a medical 
opinion.

2.	 The RO should then review the claims 
file.  If any of the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication.  Stegall 
v. West, 11 Vet. App. 268 (1998).

3.	 Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for coronary artery disease, to 
include as secondary to PTSD, based upon 
all additional evidence received.  If any 
benefit sought on appeal is not granted, 
the Veteran should be furnished with a 
Supplemental Statement of the Case (SSOC) 
and afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).

